DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable Xi (US 2018/0130430) in view of  Hosoki (US 9,350,959).
Regarding claims 1 and 7, Xi teaches A liquid crystal display device comprising: a plurality of light sources having different light emission colors ([0048] teaches a backlight with red light source 201, green light source 202, and blue light source 203);  5a display panel comprising a liquid crystal layer irradiated by the light sources ([0034] teaches a polymer-dispersed liquid crystal display irradiated by a backlight); and a driver configured to cause the light sources to emit light in series in a time-divisional matter to display an image on the display panel ([0040-0041] teach the light sources emit light in a time-division manner, therefore it is obvious the backlight is driven.), wherein 10the driver is configured to cause at least one of the light sources to emit light in a period from a first light emission starting time(rise of pulse) until a light emission stopping time (fall of pulse) when the image is displayed with a (Fig. 12 shows how the light sources 201, 202, and 203 are sequentially driven in pulses, to create a brightness for the display image, and brightness being the amount of time the pulse is on in the display period), and configured to cause at least 15one of the light sources to emit light in a period from a second light emission starting time later than the first light emission starting time until the light emission stopping time (Fig. 12 shows how the light sources 201, 202, and 203 are sequentially driven in pulses, where the 202 pulse is after 201, 203 after 202, etc..)when the image is displayed with a second brightness less than the first brightness.
Although Xi teach the method for driving light sources to display a desired image, he does not explicitly teach the causing at least one of the light sources to emit light in a period from a second light emission starting time later than a first light emission when the image is displayed with a second brightness less than the first brightness.
However in the same field of driving a display device to obtain a desired image, Hosoki teach a display device and television device where at least one of the light sources (green LED) to emit light in a period from a second light emission starting time later than a first light emission (Magenta LED) when the image is displayed with a second brightness less than the first brightness (Fig. 18 shows where Green led  in first green display period is less than and starts after Magenta LED of second RB display period.).
Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Xi with the driving method as taught by Hosoki. 
Regarding claims 2 and 8, Hosoki teaches wherein the display panel comprises pixels arranged in matrix (fig. 1 liquid crystal panel 11), and the period from the first light emission starting 25time until the light emission stopping time when the first brightness is a maximum brightness (length of time Magenta LED is on) is a period corresponding to a retention period (display period) in which a video signal written to the pixels is retained in the pixels (it is well known in the art that the display period takes place after the write period) .
Regarding claim 3, Regarding claims 1 and 7, Xi teaches A liquid crystal display device comprising: a plurality of light sources having different light emission colors ([0048] teaches a backlight with red light source 201, green light source 202, and blue light source 203);  5a display panel comprising a liquid crystal layer irradiated by the light sources ([0034] teaches a polymer-dispersed liquid crystal display irradiated by a backlight); and a driver configured to cause the light sources to emit light in series in a time-divisional matter to display an image on the display panel ([0040-0041] teach the light sources emit light in a time-division manner, therefore it is obvious the backlight is driven.), wherein 10the driver is configured to cause at least one of the light sources to emit light in a period from a first light emission starting time(rise of pulse) until a light emission stopping time (fall of pulse) when the image is displayed with a first brightness(Fig. 12 shows how the light sources 201, 202, and 203 are sequentially driven in pulses, to create a brightness for the display image, and brightness being the amount of time the pulse is on in the display period), (Fig. 12 shows how the light sources 201, 202, and 203 are sequentially driven in pulses, where the 202 pulse is after 201, 203 after 202, etc..)
Although Xi teach the method for driving light sources to display a desired image, he does not explicitly teach the causing at least one of the light sources to emit light in a period from a second light emission starting time later than a first light emission starting time until a second light emission stopping time earlier than the first light emission stopping time when the image is displayed with a second brightness less than the first brightness.
However in the same field of driving a display device to obtain a desired image, Hosoki teach a display device and television device where at least one of the light sources (green LED) to emit light in a period from a second light emission starting time later than a first light emission (Magenta LED) until a second light emission stopping time earlier than the first light emission stopping time  (Fig. 16 shows  Magenta LED overlap with green LED) when the image is displayed with a second brightness less than the first brightness (Fig. 18 shows where Green led  in first green display period is less than and starts after Magenta LED of second RB display period.).
Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Xi with the driving method as taught by Hosoki. This combination would provide a system that effectively mixes the colors of the light source while producing a desired image.
([0034]).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable Xi (US 2018/0130430) in view of Hosoki (US 9,350,959) and Araki (US 2007/0070024).
Regarding claim 4, Xi in view of Hosoki teach the limitations as discussed above and Hosoki further teaches  wherein 15the display panel comprises pixels arranged in matrix(fig. 1 liquid crystal panel 11), and the period from the first light emission starting time until the first light emission stopping time when the first brightness is a maximum brightness(length of time Magenta LED is on)  is a 20period corresponding to a retention period (display period) in which a video signal written to the pixels is retained in the pixels (it is well known in the art that the display period takes place after the write period)but they fail to teach the light emission period is at least a part of a writing period for writing a next video signal to the pixels.
However in the same field of driving a display device Araki teaches a liquid crystal display device where the light emission period is at least a part of a writing period for writing a next video signal to the pixels (Figs. 5-8 show has the turn-on of RGB extends into the write of black for each of the next pixels.
Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Xi with the driving method as taught by Hosoki and the display method as taught by Araki. This combination would provide a system that effectively mixes the colors of the light source while producing a desired image.
Regarding claim 5, Hosoki teaches 
(Green LED pulse) corresponds to a completion time of the retention period (Green LED falling edge of pulse ends retention period Figs. 16 and 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621